UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5103



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TERRY DEAN LESTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:06-cr-00067-jpj-1)


Submitted:   September 11, 2008         Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Abingdon, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Terry Dean Lester pled guilty to possession of a firearm

by a convicted felon after having been subject to a protective

court order, and was sentenced to 180 months in prison, the

statutory mandatory minimum term pursuant to the Armed Career

Criminal Act.            See 18 U.S.C.A. §§ 922(g), 924(e)(1) (West 2000 &

Supp. 2008).          On appeal, his attorney has filed an Anders* brief,

concluding that there are no meritorious issues for appeal but

asserting that Lester’s classification as an armed career criminal

was unconstitutional because Lester’s predicate convictions were

not charged in the indictment.                Although informed of his right to

do so, Lester has not filed a pro se supplemental brief.                   After a

thorough review of the entire record, we affirm.

       As counsel notes, Lester’s argument is barred by controlling

circuit precedent.            We have repeatedly found that the indictment

need not reference or list prior convictions used as a basis for an

armed career criminal sentence.                   See, e.g., United States v.

Thompson, 421 F.3d 278, 284 n.4 (4th Cir. 2005); United States v.

Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005).

                  In accordance with Anders, we have reviewed the record in

this       case    and    have   found   no   meritorious   issues   for   appeal.

Accordingly, we affirm Lester’s conviction and sentence.                     This

court requires that counsel inform her client, in writing, of his


       *
        Anders v. California, 386 U.S. 738 (1967).

                                              2
right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid   the

decisional process.

                                                                       AFFIRMED




                                        3